Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05 February 2020 was filed and is being considered by the examiner.
Allowable Subject Matter
Claims 1-18 are allowed over prior arts.
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of claims 1-17 is the inclusion of the limitations of a liquid discharge apparatus that includes circuitry configured to: set a plurality of dummy-discharge areas virtually dividing an interior of the dummy-discharge receptacle; move the carriage in the main scanning direction to a first dummy-discharge area among the plurality of dummy-discharge areas; drive the liquid discharge head to discharge the dummy-discharge liquid onto the first dummy-discharge area in the dummy-discharge receptacle; irradiate the dummy-discharge liquid in the first dummy-discharge area in the dummy-discharge receptacle with the light; determine whether a number of dummy-discharge operations exceeds a threshold value; and move the carriage to a second dummy-discharge area different from the first dummy-discharge area among the plurality of dummy-discharge areas if the number of dummy-discharge 
The primary reason for the allowance of claim 18 is the inclusion of the method for performing a dummy-discharge operation in a liquid discharge apparatus, the method includes the steps of: setting a plurality of dummy-discharge areas virtually dividing an interior of a dummy-discharge receptacle; moving a carriage in a main scanning direction to a first dummy-discharge area among the plurality of dummy-discharge areas; driving a liquid discharge head to discharge a dummy-discharge liquid onto the first dummy-discharge area in the dummy-discharge receptacle; irradiating the dummy-discharge liquid in the first dummy-discharge area in the dummy-discharge receptacle with a light; determining whether a number of dummy-discharge operations exceeds a threshold value; and moving the carriage to a second dummy-discharge area different from the first dummy-discharge area among the plurality of dummy-discharge areas if the number of dummy-discharge operations exceeds the threshold value.  It is these limitations found in the claims, as they are claimed in the combination of, that has not been found, taught or suggested by the prior art of record which makes these claims allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mezaki (US 2018/0207956) discloses a liquid discharge apparatus that includes a liquid discharge head to discharge liquid to a medium to form liquid surface on the medium, an irradiator to radiate active energy rays onto the liquid surface, a carriage mounting the liquid discharge head and the irradiator, a scanner to scan the carriage in a main scanning direction, a height adjuster to adjust an irradiation distance between the irradiator and the liquid surface by relatively moving the carriage and the medium, a conveyor to move the medium and the carriage relatively in a sub-scanning direction perpendicular to the main scanning direction, and control circuitry to control the irradiator to irradiate the liquid surface with the active energy rays while scanning the carriage in the main scanning direction.  Matsuki et al (US 10,703,113) disclose a liquid discharge apparatus that includes a liquid discharge head for discharging a liquid onto a recording medium conveyed in a sub-scanning direction and an irradiator is provided to irradiate the liquid discharged onto the recording medium with a curing ray.  Takano et al (US 8,740,349) disclose an apparatus that has a carriage provided with a recording head, which ejects liquid droplet’ a sheet-shaped receiving face member forms a receiving face receiving non-contributing liquid droplet, which does not contribute to image forming, where the non-contributing liquid droplet is ejected from the recording head. The receiving face member is movably arranged; and a drive unit moves the receiving face member in conjunction with movement of the carriage.  Hirato (US 7,806,508) discloses an ink-jet recording method for forming an image by discharging a liquid functional material onto a recording medium by a full-line type ink-jet head having discharge nozzles arranged in a widthwise direction .  
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN DO whose telephone number is (571)272-2143.  The examiner can normally be reached on Monday-Friday (Flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/AN H DO/Primary Examiner, Art Unit 2853